     Case 19-02073           Doc 4      Filed 11/20/19 Entered 11/20/19 22:37:47                 Desc Imaged
                                        Certificate of Notice Page 1 of 2
Form 210[OSC for Lack of Prosecution]




                                  UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF UTAH



        In re:                                                                 Case No. 19−22320 RKM
                 Robert William Seely, Sr. and AnnMarie                        Chapter 7
                 Malani Seely
                              Debtor(s).

                 American Eco Solutions,
                             Plaintiff(s),

                      v.                                                       Adv. Proc. No. 19−02073

                 Robert William Seely Sr.,
                                Defendant(s).




                 ORDER TO SHOW CAUSE WHY PROCEEDING SHOULD NOT BE
                         DISMISSED FOR LACK OF PROSECUTION
                 The Court hereby orders the parties to show cause why this proceeding should not be

        dismissed for lack of prosecution. Failure to file a written response by December 9, 2019 shall result

        in dismissal of this proceeding without further notice or hearing.



        Dated and Entered on: November 18, 2019




                                                            United States Bankruptcy Judge ()
           Case 19-02073            Doc 4       Filed 11/20/19 Entered 11/20/19 22:37:47                        Desc Imaged
                                                Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                                     District of Utah
American Eco Solutions,
         Plaintiff                                                                                Adv. Proc. No. 19-02073-RKM
Seely, Sr.,
         Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 1088-2                  User: skr                          Page 1 of 1                          Date Rcvd: Nov 18, 2019
                                      Form ID: f210                      Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 20, 2019.
pla            +American Eco Solutions,    770 E Main St #249,   Lehi, UT 84043-2293
dft            +Robert William Seely, Sr.,    771 S 100 W,   Orem, UT 84058-6285

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 20, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 18, 2019 at the address(es) listed below:
              David L. Fisher   on behalf of Plaintiff   American Eco Solutions fisherlawllc@lawyer.com,
               fisherdr81428@notify.bestcase.com
                                                                                            TOTAL: 1
